 

EXHIBIT 10.31

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is made
effective as of January 31, 2019 (the “Effective Date”), by and between Andrew
Grethlein (“Executive”) and Geron Corporation, a Delaware corporation (the
“Company”).

 

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services; and

 

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

ARTICLE I
DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

1.1“Board” means the Board of Directors of the Company.

 

1.2“Cause” means any of the following:

 

(a)any willful act or omission by Executive constituting dishonesty, fraud or
other malfeasance against the Company;

 

(b)Executive’s conviction of a felony under the laws of the United States or any
state thereof or any other jurisdiction in which the Company conducts business;

 

(c)Executive’s debarment by the U.S. Food and Drug Administration from working
in or providing services to any pharmaceutical or biotechnology company under
the Generic Drug Enforcement Act of 1992, or other ineligibility under any law
or regulation to perform Executive’s duties to the Company; or

 

(d)Executive’s breach of any of the material policies of the Company.

 

1.3“Change in Control” shall have the meaning set forth in the Plan.

 

1.4“Code” means the Internal Revenue Code of 1986, as amended.

 

1.5“Company” means Geron Corporation or its successors in interest.

 

1

 

--------------------------------------------------------------------------------

 

1.6“Comparable Employment” means employment on terms which provide (a) the same
or greater rate of base pay or salary as in effect immediately prior to
Executive’s termination, (b) the same, equivalent or higher job title and level
of responsibility as Executive had prior to Executive’s termination,
(c) equivalent or higher bonus opportunity as the bonus opportunity for the year
preceding the year in which the termination occurs, and d) a principal work
location that is both (i) no more than forty-five (45) miles from Executive’s
principal work location immediately prior to Executive’s termination and (ii) no
more than thirty (30) miles farther from Executive’s principal weekday residence
than was Executive’s principal work location immediately prior to the
termination.

 

1.7“Covered Termination” means an Involuntary Termination Without Cause that
occurs at any time, provided that such termination constitutes a “separation
from service” within the meaning of Section 409A of the Code and the regulations
promulgated thereunder, including Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”).

 

1.8“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than (i) for Cause, or (ii) after an involuntary or voluntary
filing of a petition under chapter 7 or 11 of 11 USC Section 101 et. seq., an
assignment for the benefit of creditors, a liquidation of the company’s assets
in formal proceeding or otherwise or any other event of insolvency by the
Company, in any case, without an offer of Comparable Employment by the Company
or a successor, acquirer, or affiliate of the Company. For purposes of this
Agreement, the termination of Executive’s employment due to Executive’s death or
disability will not constitute a termination for Cause.

 

1.9“Plan” means the Company’s 2011 Incentive Award Plan, as amended, 2018 Equity
Incentive Plan, and 2018 Inducement Award Plan (if applicable), and any
successor to any of the foregoing Plans (collectively referred to as the
“Plans”).

 

ARTICLE II
EMPLOYMENT BY THE COMPANY

 

2.1Position and Duties.  Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of Executive Vice President and Chief
Operating Officer.  During the Executive’s employment, Executive will report to
the Chief Executive Officer. Executive shall serve in an employee capacity and
shall perform such duties as are assigned to Executive by the Chief Executive
Officer and, except as otherwise instructed by the Chief Executive Officer, such
other duties as are customarily associated with the position of Executive Vice
President and Chief Operating Officer. During Executive’s employment with the
Company, Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention (except for vacation periods as set
forth herein and reasonable periods of illness or other incapacities permitted
by the Company’s general employment policies or as otherwise set forth in this
Agreement) to the business of the Company.

 

2.2Employment at Will.  Both the Company and Executive acknowledge and agree
that Executive’s employment with the Company is “at-will” and not for any
specified period of time, and may be terminated at any time by Executive or the
Company, with or without Cause, and with or without prior notice; provided,
however, that if Executive’s employment with the Company is terminated under
circumstances that constitute a Covered Termination, Executive will be eligible
to receive certain severance payments and benefits as set forth in Article IV
below.

 

2.3Employment Policies.  The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including but not limited to those policies relating to protection of
confidential information and assignment of inventions.  In the event of a
conflict between the terms of this Agreement and the Company’s general
employment policies or practices, this Agreement shall control.

2

 

--------------------------------------------------------------------------------

 

ARTICLE III
COMPENSATION

 

3.1Base Salary.  Executive shall receive for services to be rendered hereunder
an annual base salary of $460,000 payable on the regular payroll dates of the
Company, subject to increase in the sole discretion of the Compensation
Committee of the Board (the “Base Salary”).

 

3.2Bonus.  Executive shall be eligible to earn, for each fiscal year of the
Company ending during Executive's employment with the Company, an annual
discretionary cash bonus (an “Annual Bonus”) targeted at forty-five percent
(45%) of Executive's Base Salary. If the Company determines, in its reasonable
discretion, that Executive has engaged in any misconduct intended to affect the
payment of his Annual Bonus, or has otherwise engaged in any act or omission
that would constitute Cause for termination of employment, as defined by Section
1.2 of the Agreement, Executive will automatically and immediately forfeit his
entire Annual Bonus. If the Annual Bonus has already been paid to Executive,
such Annual Bonus will be deemed unearned, and the Company shall have the right
to recover the entire amount of the Annual Bonus paid to Executive for the
calendar year(s) in which such misconduct or other act or omission constituting
Cause occurred. Without limiting the foregoing, any such misconduct or other act
or omission constituting Cause will subject Executive to disciplinary action up
to and including termination of employment. In addition, any Annual Bonus paid
to Executive for the calendar year(s) in which such misconduct or other Cause
occurred is subject to recoupment in accordance with The Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations, any other
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable laws, regulations or statutes. Recovery by the
Company of an Annual Bonus in accordance with this Section shall not constitute
an event giving rise to a right by Executive to voluntarily terminate his
employment for cause based on such recovery by Company, nor shall it constitute
“constructive termination”, or any similar term or circumstance under the
Agreement or any other plan or agreement with the Company.

 

3.3 Equity Compensation. While Executive is actively employed under this
Agreement, Executive shall be entitled to participate in one or more of the
Company's equity Plans. For each equity grant made under a Plan, Executive will
be required to sign a Stock Option Agreement or other equity award agreement in
a form to be provided by the Company at the time of grant, and the terms of the
equity awards will be governed in all respects by the terms of the Stock Option
Agreement or other equity award agreement and the Plan from which the equity
award is being granted. Copies of the Plans will be made available to Executive
upon request. 

 

3.4Standard Company Benefits; Vacation.  Executive shall be entitled to all
rights and benefits for which Executive is eligible under the terms and
conditions of the Company’s benefit and compensation plans, practices, policies
and programs, as in effect from time to time, that are provided by the Company
to its senior executives generally.  Except as specifically provided herein,
nothing in this Agreement is construed or interpreted to provide greater rights,
participation, coverage or benefits under such benefit plans or programs
provided to executive employees pursuant to the terms and conditions of such
benefit plans and programs.  Executive will be eligible for vacation accruals in
accordance with the Company’s current time off policy.

 

3

 

--------------------------------------------------------------------------------

 

ARTICLE IV
SEVERANCE BENEFITS AND RELEASE

 

4.1Severance Benefits.  If Executive’s employment terminates due to a Covered
Termination after the date of execution of this Agreement, Executive shall
receive:

 

(i)Payment of Accrued Obligations Upon Termination of Employment.  Upon a
termination of Executive’s employment at any time following the Effective Date,
the Company shall pay to Executive in a single lump-sum cash payment as soon as
administratively practicable following the date of termination, the aggregate
amount of Executive’s (A) earned but unpaid Base Salary applicable on the date
of termination, and (B) accrued but unpaid vacation pay using the Base Salary
rate applicable on the date of termination.  In addition, Executive shall be
promptly paid for incurred but unreimbursed business expenses upon his
submission of such expenses in accordance with the Company’s expense
reimbursement policies.  The amounts set forth in this Section 4.1(i) are
collectively referred to as the “Accrued Obligations”.

 

(ii)Severance Upon a Covered Termination.  If Executive’s employment terminates
due to a Covered Termination at any time after the Effective Date, then, in
addition to the Accrued Obligations, Executive will be entitled to the following
severance benefits:

 

(a)Executive shall be paid target Annual Bonus for the fiscal year in which the
termination occurs, prorated for the length of service provided during the
calendar year through the termination date, payable in a single lump-sum payment
within sixty (60) days following the date of termination;

 

(b)Executive shall be paid an aggregate amount equal to twelve (12) months of
Executive’s Base Salary in effect on the date of termination, payable to
Executive in a single lump-sum amount on the sixtieth (60th) day following the
date of termination;

 

(c)Executive and Executive’s covered dependents will be eligible to continue
their health care benefit coverage as permitted by COBRA (Internal Revenue Code
Section 4980B) at the Company’s expense for the lesser of (i) twelve (12) months
following the Covered Termination, or (ii) until the Executive and/or
Executive’s covered dependents are no longer eligible for COBRA (for
clarification and as an example, in the event Executive is covered by another
health plan, etc.).  Thereafter, Executive and Executive’s covered dependents
shall be entitled to maintain coverage for Executive and Executive’s eligible
dependents at Executive’s own expense for the balance of the period that
Executive is entitled to coverage under COBRA; and

 

(d)any options granted prior or subsequently to the date hereof or other
exercisable equity interest in the Company held by Executive, shall remain
outstanding and exercisable through the earlier of (i) the second (2nd)
anniversary of the date of termination or (ii) the original expiration date of
the option or other equity interest.

 

Notwithstanding the foregoing, if Executive's employment terminates due to a
Covered Termination at any time after the Effective Date, Executive will receive
the greater of (i) the severance benefits above, or (ii) the severance benefits
provided for in the Amended and Restated Severance Plan attached hereto as
Exhibit C, which may be amended from time-to-time by the Company at the
Company’s sole discretion, that is in effect at the time of termination. For the
avoidance of doubt, all amounts payable under this Agreement shall be subject to
applicable federal, state, local or foreign tax withholding requirements.

 

4

 

--------------------------------------------------------------------------------

 

4.2Parachute Payments.  If any payment or benefit Executive would receive in
connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
reduced to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless Executive elects in writing a
different order (provided, however, that such election shall be subject to
Company approval): reduction of cash payments; cancellation of accelerated
vesting of stock awards; reduction of employee benefits. In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards unless Executive elects in writing a different
order for cancellation.

 

The Company for general audit purposes shall engage a nationally recognized
public accounting firm (the ”Accounting Firm”) to perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such Accounting Firm required to be made hereunder.  The
Accounting Firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the Accounting Firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

 

4.3Release.  Notwithstanding the foregoing, Executive’s right to receive the
amounts provided for in Sections 4.1(ii) and 4.2 shall be subject to and
conditioned upon Executive’s execution and non-revocation of a release of claims
in substantially the form attached hereto as Exhibit A (the “Release”) (as such
form may be modified to take into account changes in the law) within fifty (50)
days following the termination date.  Such Release shall specifically relate to
all of Executive’s rights and claims in existence at the time of such execution
and shall confirm Executive’s obligations under the Proprietary Information
Agreement (as defined below). It is understood that Executive has a certain
period to consider whether to execute such Release, as set forth in the Release,
and Executive may revoke such Release within seven (7) business days after
execution. In the event Executive does not execute such Release within the
applicable period, or if Executive revokes such Release within the subsequent
seven (7) business day period, none of the aforesaid benefits set forth in
Sections 4.1(ii), 4.2 and the Change of Control acceleration referenced in
Section 3.3 shall be payable to Executive under this Agreement and this
Agreement shall be null and void.

 

4.4Section 409A.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed by the Company at the time of the Separation
from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (b) the date of Executive’s death.  Upon the first

5

 

--------------------------------------------------------------------------------

 

business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 4.4 shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.  For purposes of Section 409A of the Code,
Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.

 

4.5Mitigation.  Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.

 

ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS

 

5.1Agreement.  Executive agrees to abide by the Proprietary Information and
Inventions Agreement attached hereto as Exhibit B (the “Proprietary Information
Agreement”).

 

5.2Remedies.  Executive’s duties under the Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement. Executive acknowledges that a
remedy at law for any breach or threatened breach by Executive of the provisions
of the Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

 

ARTICLE VI
OUTSIDE ACTIVITIES

 

6.1No Other Employment.  Except with the prior written consent of the Board,
Executive shall not during the term of Executive’s employment with the Company,
undertake or engage in any other employment, occupation or business enterprise. 
Notwithstanding the foregoing, during the term of Executive’s employment with
the Company, Executive may (a) undertake or engage in any other employment,
occupation or business enterprise in which Executive is a passive investor,
and/or (b) engage in civic and not-for-profit activities, in each case, so long
as such activities do not materially interfere with the performance of
Executive’s duties hereunder.

 

6.2No Conflicting Business Interests.  During the term of Executive’s employment
by the Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by Executive to compete directly with the Company, throughout
the world, in any line of business engaged in (or planned to be engaged in) by
the Company; provided, however, that anything above to the contrary
notwithstanding, Executive may own, as a passive investor, securities of any
competitor corporation, so long as Executive’s direct holdings in any one such
corporation shall not in the aggregate constitute more than 1% of the voting
stock of such corporation.

 

6

 

--------------------------------------------------------------------------------

 

ARTICLE VII
NONINTERFERENCE

 

While employed by the Company, and for one (1) year immediately following the
date on which Executive terminates employment or otherwise ceases providing
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee’s employment in order to become an employee,
consultant or independent contractor to or for any competitor of the Company.
Executive’s duties under this Article VII shall survive termination of
Executive’s employment with the Company and the termination of this Agreement.

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by telex) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed on the Company payroll.

 

8.2Section 409A.  To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretative guidance issued thereunder, including
without limitation any such regulations or other such guidance that may be
issued after the Effective Date (“Section 409A”).  Notwithstanding any provision
of this Agreement to the contrary, in the event that following the Effective
Date, the Company determines in good faith that any compensation or benefits
payable under this Agreement may not be either exempt from or compliant with
Section 409A, the Company may adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to preserve the intended tax treatment of the compensation and
benefits payable hereunder, including without limitation actions intended to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A, and/or (ii) comply with the requirements of Section 409A,
provided, that this Section 8.2 does not, and shall not be construed so as to,
create any obligation on the part of the Company to adopt any such amendments,
policies or procedures or to take any other such actions or to create any
liability on the part of the Company for any failure to do so.

 

8.3Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

8.4Waiver.  If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

8.5Complete Agreement.  This Agreement and Exhibits A, B and C hereto constitute
the entire agreement between Executive and the Company and are the complete,
final, and exclusive embodiment of their agreement with regard to this subject
matter (except for the Plan, any successor thereto or the Company’s Amended and
Restated Severance Plan). As of the Effective Date, this Agreement supersedes
and replaces any prior agreement between Executive and the Company or any
predecessor employer in its entirety, including, without limitation, that
certain Employment Agreement entered by Executive and the Company on September
17, 2012, as amended February 11, 2014.  Executive and the Company acknowledge
and agree that this Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein or therein and cannot
be modified or amended except in a writing signed by a duly-authorized officer
of the Company.

 

7

 

--------------------------------------------------------------------------------

 

8.6Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

8.7Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

8.8Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder, without the written consent of the Company,
which shall not be withheld unreasonably.

 

8.9Arbitration.  In the event of any contractual, statutory or tort dispute or
claim relating to or arising out of Executive’s employment relationship with the
Company (including but not limited to any claims of wrongful termination or age,
sex, race, or other discrimination, but not including workers’ compensation
claims), Executive and the Company agree that all such disputes will be finally
resolved by binding arbitration conducted by a single neutral arbitrator
associated with the American Arbitration Association in Menlo Park, California.
Executive and the Company hereby waive their respective rights to have any such
disputes or claims tried to a judge or jury. However, the Company agrees that
this arbitration provision will not apply to any claim, by either Executive or
the Company, for injunctive relief. The administrative costs of any arbitration
proceeding between Executive and the Company and the fees and costs of the
arbitrator shall be borne by the Company.

 

8.10Attorneys’ Fees.  If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.

 

8.11Acknowledgement.  Executive acknowledges that Executive (a) has had the
opportunity to discuss this matter with and obtain advice from independent
counsel of Executive’s own choice and has been advised to do so by the Company,
(b) has carefully read and fully understands all the provisions of this
Agreement, and (c) is knowingly and voluntarily entering into this Agreement. 
Executive represents that Executive (i) is familiar with the restrictive
covenants set forth in the Proprietary Information Agreement and (ii) is fully
aware of his obligations thereunder.

 

8.12Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below:

 

 

GERON CORPORATION

 

 

 

 

By:

/s/ John A. Scarlett

 

 

John A. Scarlett, MD

 

 

President & Chief Executive Officer

 

 

 

 

Date:

January 31, 2019

 

 

 

Accepted and agreed this 31st day of January, 2019,

 

 

 

 

 

 

 

 

/s/ Andrew Grethlein

 

 

 

Andrew Grethlein

 

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

AMENDED AND RESTATED SEVERANCE PLAN

 

 

 

 